UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1657


ELIZABETH ALEXANDER,

                    Plaintiff - Appellant,

             v.

BLOOMINGDALE’S INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:17-cv-03283-PWG)


Submitted: October 15, 2019                                   Decided: October 17, 2019


Before GREGORY, Chief Judge, and THACKER and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elizabeth Alexander, Appellant Pro Se. Michael C. Christman, MACY’S LAW
DEPARTMENT, St. Louis, Missouri, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Elizabeth Alexander appeals the district court’s order granting Defendant’s motion

for summary judgment and dismissing her civil action for race discrimination based on a

hostile work environment, in violation of Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2012 & Supp. 2019), and retaliation,

in violation of Maryland law. On appeal, we confine our review to the issues raised in the

Appellant’s brief. See 4th Cir. R. 34(b). Because Alexander’s informal brief does not

challenge the bases for the district court’s disposition, Alexander has forfeited appellate

review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014)

(“The informal brief is an important document; under Fourth Circuit rules, our review is

limited to issues preserved in that brief.”). Accordingly, we grant leave to proceed in forma

pauperis and affirm the district court’s judgment. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2